DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the use of “and/or” in claim language renders the claim indefinite. It is unclear whether the limitation(s) preceding “and/or”, the limitations following “and/or”, or both are part of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4, 7, 9, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0179558 (Gliner et al.).
Regarding claim 2, Gliner teaches a system for treating a patient (abstract; [0096]; Figure 9B), comprising: 
a stimulator (Figure 9B, devices, 950a and 950b) for stimulating brain tissue (Figure 9B; [0096]);
a controller (Figure 9B, controller, 964) for setting stimulation parameters of the stimulator (950a, b) ([0096]-[0097]); 
a sensor configured to produce a signal related to patient awakeness (electrode, [0101]); and 
an algorithm configured to assess whether the patient is awake or asleep based on the sensor signal (neurofunctional state assessed based on sensed data, [0101]);
wherein the stimulator (950a, b) is configured to operate in a first mode with a first set of stimulation parameters and a second mode with a second set of stimulation parameters different than the first set of stimulation parameters ([0096]-[0097]); 
wherein the controller is configured to cause the stimulator to selectively deliver a stimulation energy in the first mode and the second mode, and wherein the stimulation energy delivered in the second mode is different than the stimulation energy delivered in the first mode (controller automatically delivers stimulation in multiple modes, [0061] and claim 73; [0096]-[0098]);
wherein the controller is configured to cause the stimulator to transition from the first mode to the second mode in accordance with the algorithm when the patient is asleep (The limitation “when the patient is asleep” is functional language. Gliner teaches the controller automatically causes the stimulator to transition from one mode to another based on a sensed cognitive status of the patient. Accordingly, the controller is capable of causing the stimulator of Gliner is to transition from the first mode to the second mode upon detection that the patient is asleep. See [0036]; [0061]; [0096]-[0098]; [0101]; claim 73); and 
wherein the system is configured to treat at least one of a cognitive disease or a cognitive disorder ([0036]; [0097]-[0099]).
Regarding claims 3 and 9, Gliner et al. teaches the cognitive disease or disorder the system is configured to treat comprises a disease or disorder selected from the group consisting of: Alzheimer's Disease (AD); probable Alzheimer's Disease; a genetic form of Alzheimer's Disease; Mild Cognitive Impairment (MCI); hippocampal damage, hippocampal atrophy due to Alzheimer's disease, anoxia, epilepsy, depression; post-traumatic stress disorder (PTSD); traumatic brain injury (TBI); neuronal loss; neuronal damage; chemotherapy induced memory impairment; epilepsy; a seizure disorder; dementia; amnesia; a memory disorder; a spatial memory disorder; traumatic brain injury; cognitive impairment associated with Schizophrenia; Parkinson's Disease related cognitive impairment or dementia; a neurological condition; a psychiatric condition; and combinations thereof (The system of Figure 9B is capable of performing the function of treating a disease or disorder selected from the claimed group, [0036].).
Regarding claim 4, Gliner teaches the system is configured to provide an enhanced memory recall effect when the stimulator is in the second mode (The limitation “to provide an enhanced memory recall effect when the stimulator is in the second mode” is intended use. The system of Figure 9B is capable of performing the claimed function, [0036]; [0097]-[0098]).
Regarding claim 7, Gliner et al. teaches the sensor comprises a sensor selected from the group consisting of: electrode and neuronal activity sensor (electrode, [0101]).
Regarding claims 15 and 16, Gliner et al. teaches the stimulator (950a, b) comprises a first stimulation element (950a) and a second stimulation element (950b), wherein the first stimulation element (950a) delivers energy in the first mode and the second stimulation element (950b) delivers energy in the second mode, and wherein the first stimulation element (950a) does not deliver energy in the second mode ([0097]-[0098]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0179558 (Gliner et al.).
Regarding claim 5, Gliner et al. teaches all the limitations of claim 2. Gliner et al. teaches the stimulation parameters for each mode are variable, and determined by the practitioner ([0097]). Gliner does not expressly state the stimulator is configured to deliver less energy to the brain tissue when in the second mode than when in the first mode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gliner such that the energy delivered in the second mode is less than the energy delivered in the first mode, because the stimulation parameters of the first and second modes, including "current or voltage levels, pulse or burst characteristics, pulse or burst modulation functions, or spatial and/or temporal activation times or patterns", are selected by the practitioner in order to meet needs of the individual patient ([0097]).
Regarding claim 6, Gliner et al. teaches all the limitations of claim 2. Gliner et al. teaches the stimulation parameters for each mode are variable, and determined by the practitioner ([0097]). Gliner et al. does not expressly state the stimulator is configured to deliver more energy to the brain tissue when in the second mode than when in the first mode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gliner et al. such that the energy delivered in the second mode is more than the energy delivered in the first mode, because the stimulation parameters of the first and second modes, including "current or voltage levels, pulse or burst characteristics, pulse or burst modulation functions, or spatial and/or temporal activation times or patterns", are selected by the practitioner in order to meet needs of the individual patient ([0097]).
Regarding claim 8, Gliner et al. teaches all the limitation of claim 2. Gliner et al. teaches the stimulation parameters for each mode are variable, including “spatial and/or temporal activation times or patterns”, and are determined by the practitioner ([0097]). Gliner et al. does not expressly state the stimulator is configured to stimulate with the first stimulation parameters for multiple discrete first time periods and to stimulate with the second stimulation parameters for multiple discrete second time periods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulator of Figure 9B to stimulate with the first stimulation parameters for multiple discrete first time periods and to stimulate with the second stimulation parameters for multiple discrete second time periods, because the stimulation parameters of the first and second modes, including "spatial and/or temporal activation times or patterns", are selected by the practitioner in order to meet needs of the individual patient ([0097]).
Regarding claims 10-12, Gliner et al. teaches all the limitations of claim 2. Gliner et al. teaches the stimulation parameters for the first and second modes are different ([0096]-[0097]). Gliner et al. does not expressly state the magnitude of energy delivered in the first mode is different than the magnitude of energy delivered in the second mode, resulting in a difference of at least 10% of in magnitude of energy delivered over time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Figure 9B such that the magnitude of energy delivered in the first mode is different than the magnitude of energy delivered in the second mode resulting in a difference of at least 10% of in magnitude of energy delivered over time, because the stimulation parameters of the first and second modes, including "current or voltage levels, pulse or burst characteristics, pulse or burst modulation functions, or spatial and/or temporal activation times or patterns", are selected by the practitioner in order to meet needs of the individual patient ([0097]). Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), thus it would have been obvious to one of ordinary skill in the art to adjust the stimulation parameters of the first and second modes such that the magnitude of energy delivered in the first mode over time differs by 10% or more than that of the second mode as necessitated by the needs of the individual patient.
Regarding claims 13 and 14, Gliner et al. teaches all the limitations of claim 2. Gliner et al. teaches the stimulation parameters of the electrical energy of the first and second modes are different, ([0096]-[0097]), and that a practitioner selects variable stimulation parameters for each mode ([0097]). Gliner does not expressly state the stimulation parameter difference is a difference in an energy delivery parameter selected from the group consisting of: voltage level; average voltage level; peak voltage level; current level; average current level; a peak current level; power level; average power level; peak power level; frequency of a stimulation signal; series of frequencies of a stimulation signal; phase of a stimulation signal; pulse width modulation ratio; signal pulse width; current density; current density applied to tissue; single electrode selected to receive stimulation energy; set of electrodes selected to receive monopolar stimulation energy; bipolar stimulation energy; and combinations thereof. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gliner such that the difference in the energy delivered in the first and second modes of the system of Figure 9B is at least one parameter as claimed, because Gliner teaches the stimulation parameters of the first and second modes, including "current or voltage levels, pulse or burst characteristics, pulse or burst modulation functions, or spatial and/or temporal activation times or patterns", are selected by the practitioner in order to meet needs of the individual patient ([0097]).
Response to Arguments
Applicant’s arguments, see page 6, filed 5 May 2022, with respect to the rejections of claims 9 and 15 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 12 November 2021 have been withdrawn. Claim 13 remains rejected under 35 U.S.C. 112(b) as noted above.
Applicant's arguments filed 5 May 2022 with respect to the rejections under 35 U.S.C. 102 and 103 citing Gliner et al. have been fully considered but they are not persuasive. 
Applicant contends Gliner et al. does not teach determining a patient’s sleep status, and fails to disclose a sensor for making such a determination (arguments, pages 6-7). The examiner does not find these arguments to be persuasive. The limitations “to produce a signal related to a patient awakeness parameter” and “to assess whether the patient is awake or asleep based on the sensor signal” are functional language. Absent a special definition, the broadest reasonable interpretation of the “configured to produce a signal…parameter” limitation is that the sensor is capable of performing the function of producing a signal related to a patient awakeness parameter. Similarly, the broadest reasonable interpretation of the “to assess…signal” limitation is that the algorithm is capable of performing the function of assessing whether the patient is awake or asleep based on the sensor signal. Gliner et al. teaches electrodes 951 can be used to detect electrocorticographic signals that may be used to characterize the patient’s neurofunctional state, which is “the basis for adjusting signal delivery parameters and/or changing signal delivery modes” ([0101]). Accordingly, Gliner et al. teaches the “sensor” (electrodes, 951) and the “algorithm” are capable of performing the respectively claimed functions.
Applicant contends Gliner et al. fails to disclose “a controller is configured to cause the stimulator to transition from the first mode to the second mode in accordance with the algorithm when the patient is asleep”, noting the limitation “when the patient is asleep” is now positively recited rather than recited as functional language (arguments, page 7). The examiner does not find this argument to be persuasive. The limitation “to cause the stimulator to transition from the first mode to the second mode in accordance with the algorithm when the patient is asleep” is functional language. The broadest reasonable interpretation of this limitation is that the controller is capable of causing the stimulator to transition from the first to the second mode based on the algorithm assessing the patient is asleep. Gliner et al. teaches the controller automatically causes the stimulator to transition from one mode to another based on a sensed cognitive status of the patient ([0036]; [0061]; [0096]-[0098]; [0101]; claim 73). Accordingly, the controller of Gliner is capable of causing the stimulator to transition from the first mode to the second mode upon detection that the patient is asleep.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2011/0015469 (Walter et al.) teaches a system for stimulating brain tissue with first and second different modalities based on a determination of the patient’s sleep status ([0016]; [0020]; [0025]; [0078]; [0084]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791